Citation Nr: 0424164	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  94-48 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a disorder of the 
spine, claimed as a neck and back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1989 through July 1991.  She had 
service in Southwest Asia during the Persian Gulf War.  She 
also had service in the Reserve from August 1991 through June 
2000.  

This case was previously before the Board of Veterans' 
Appeals (Board) in June 1999, at which time it was remanded 
for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, confirmed and continued its 
denial of entitlement to service connection for a disorder of 
the spine, claimed as a neck and back disorder (hereinafter 
referred to as disorder of the spine).  Thereafter, the case 
was returned to the Board for further appellate action.


FINDING OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.   The veteran has a disability disability manifested by 
persisitent pain in the joints and muscles of the neck and 
upper back.

3.  The veteran's disability of the neck and upper back is 
not attributable to any diagnosed illness. 


CONCLUSION OF LAW

The grant of service connection is warranted for a disability 
manifested by persistent pain in the joints and muscles of 
the neck and upper back.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

In August 1993, the RO received the veteran's claim of 
entitlement to service connection for a back disorder.  By a 
rating action in January 1994, the RO denied that claim.  The 
veteran disagreed with that decision, and this appeal ensued.

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  In particular, the VA had 
to ensure that the veteran has been notified of the 
following:  (1) the information and evidence not of record 
that is necessary to substantiate each of her specific 
claims; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the veteran is 
expected to provide; and (4) the need to furnish the VA any 
evidence in her possession that pertains to any of her 
claims, i.e., something to the effect that she should give 
the VA everything she has pertaining to her claims.  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2003)).  

By virtue of information contained in a March 2004 letter, 
the RO informed the veteran that in order to support her 
claim, she would need to furnish competent medical evidence 
which established that a spine disorder was due to a disease 
or injury which was incurred in or aggravated by her active 
military service.  In essence, the RO stated that in order to 
establish service connection for a particular disability, 
there had to be competent evidence of current disability 
(shown by medical evidence or other evidence showing 
persistent or recurrent symptoms of disability), of 
incurrence or aggravation of a disease or injury in service, 
and of a nexus between the in-service injury or disease and 
the current disability (usually shown by medical evidence).  

The RO notified the veteran that it was responsible for 
obtaining relevant records from any Federal agency.  It 
further notified the veteran that such records could include 
records from the military, records from VA hospitals 
(including private facilities where VA had authorized 
treatment), and/or records from the Social Security 
Administration.  The RO also informed the veteran that it 
would make reasonable efforts to obtain relevant records not 
held by a Federal agency, such as those from State or local 
governments, private doctors and hospitals, or current or 
former employers.  

The RO stated that it had received the veteran's claim for 
benefits on August 31, 1993, and that it had received 
evidence in support her claim.  The RO noted that such 
evidence was identified in the copy of the rating decision, 
dated in January 1994 and in the Statement of the Case (SOC), 
dated in September 1994, as well as in Supplemental 
Statements of the Case (SSOC's), dated in July 2002, August 
2003, and January 2004.  

The RO told the veteran that she could help the VA by giving 
it enough information about the records so that it could 
request them from the person or agency who had them.  The RO 
stated that if the holder of the records declined to provide 
them to the RO or requested a fee for doing so, the RO would 
so notify her.  The RO emphasized, however, that it was her 
responsibility to make sure it received all the requested 
records which were not in the possession of a federal 
department or agency.  

The VA set forth time frames for the veteran to submit her 
information or evidence, as well as the potential 
consequences for failing to do so.  The VA also notified her  
of what to do if she had questions or needed assistance and 
provided a telephone number and computer site where she could 
get additional information.  The RO noted that a copy of the 
March 2004 letter had been sent to her appointed 
representative.  The RO also requested that the veteran 
inform it of any other evidence or information that she 
thought would support her claim.

In addition to the March 2004 letter, the VA sent the veteran 
various documents which notified her and her representative 
of the evidence necessary to substantiate her claim of 
entitlement to service connection for a disorder of the 
spine.  Such documents included Board's June 1999 remand, the 
SOC, and the SSOC's,.  Indeed, the SOC, issued in July 2002, 
and the SSOC set forth the text of 38 C.F.R. § 3.159.  That 
text further informed the veteran of what evidence and 
information the VA would obtain for her, with specific 
references to such materials as government reports and 
medical records.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Finally, the Board notes that the veteran has been informed 
of her right to have a hearing in association with his appeal 
(VA Form 9, received at the RO in November 1994; however, to 
date, she has declined to exercise that right.  

The following evidence has been received in support of the 
veteran's appeal:  her service medical and personnel records; 
her VA vocational rehabilitation and education folder; 
newspaper articles concerning her; records and reports 
reflecting her treatment from January 1992 through January 
2004 at the VA Medical Centers (MC's) in Albany, New York, 
Richmond, Virginia, and Hampton, Virginia; a report 
reflecting her treatment in September 1993 at Glens Falls 
Hospital; records and reports reflecting her treatment from 
October 1993 through March 1994 by W. S. B, M.D.; a report 
reflecting her treatment in October 1993 at the Work 
Tolerance Center; a November 1993 report from Adirondack Work 
Recovery; records and reports reflecting her treatment from 
October 1993 through May 1994 by M. T. K., M.D.; reports of 
examinations performed by the VA in November 1993 and 
January 2001; transcripts of various television news magazine 
shows, aired in November 1993, May 1994, and September 1996; 
a statement from the veteran's mother, dated in February 1994 
and May 1997; ; records and reports reflecting the veteran's 
treatment from April 1994 through July 1995 by S. L., D.C.; 
statements from former employers, dated in April 1995, March 
2000, and April 2003; records and reports reflecting the 
veteran's treatment from June through December 1997 at 
Chesapeake General Hospital; records and reports reflecting 
the veteran's treatment from December 1997 through February 
1998 by J. M., D.C.; records and reports reflecting the 
veteran's treatment at the Virginia Beach General Hospital 
from December 1997 through July 1998; statements from the 
veteran's former fellow soldiers, friends, and acquaintances, 
received in January 2001 and February 2003; information from 
a computer web site, printed in August 2002; and a February 
2003 statement from a Dr. C. that he did not have the records 
requested by the veteran.

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of her 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that she has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to support 
her claim of entitlement to service connection for a disorder 
of the spine. As such, there is no reasonable possibility 
that further development would unearth any additional 
relevant evidence with respect to those issues.  Indeed, such 
development would serve no useful purpose and, therefore, 
need not be performed in order to meet the VA's statutory 
duty to assist the veteran in the development of her claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

In arriving at this decision, the Board acknowledges that 
there is a procedural irregularity in this appeal.  That is, 
the veteran was not provided with the information required 
under the VCAA until after the initial RO decision in 
January 1994.  However, not only was such an irregularity 
unavoidable, it did not prevent her from fully participating 
in the development of her claim.  Indeed, in March 2004, 
after receiving the RO's letter regarding the duty to assist 
her, she reported that she had no further evidence to submit.  
As such, all of the evidence that was before the RO when it 
last adjudicated her claim in January 2004 is the same 
evidence that is now before the Board for consideration.  
Therefore, there is no threat of harm or prejudice to the 
appellant due to a failure to assist her in the development 
of her claim.  Accordingly, the Board will proceed to the 
merits of the appeal.  

II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may, 
however, be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

For Persian Gulf veterans, service connection is warranted 
for disability manifested by joint pain or muscle pain that 
cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317.

The veteran's service medical records show that she was 
medically discharged from the Reserve in June 2000, due to 
left shoulder pain with multidirectional instability, post-
operative.  Service connection is currently in effect for 
that disorder and is evaluated as 30 percent disabling.  

The report of the veteran's service entrance examination, is 
negative for any complaints or clinical findings of neck or 
spine disability.  Such complaints were not recorded until 
July 1991, when she reported neck and upper back pain.  She 
also reported weight loss.  Although she stated that she had 
worked as a cargo specialist in service, she denied any 
injury or incident preceding the onset of the pain.  It was 
noted that several months earlier (April), she had 
experienced dehydration and diarrhea; however, no diagnosis 
was offered to account for the back pain.  

In January and February 1993, the veteran was treated by the 
VA primarily for complaints of left shoulder problems.  
However, she also reported upper back pain.  Despite her 
complaints, X-rays of the thoracic spine were normal; and her 
complaints were attributed to muscle tension.

In August 1993, the veteran injured her back while lifting an 
item at work.  The diagnosis from her treating physicians, W. 
S. B., M.D., and M. S. K., M.D., was low back strain.  X-rays 
taken in November 1993 by J. A. T., M.D., reportedly showed 
degenerative changes at L5-S1 associated with a mild midline 
central disc protrusion; however, those findings were not 
confirmed.  Indeed, during a VA orthopedic examination in 
November 1993, X-rays of the cervical and lumbar spines were 
negative, and the diagnosis was muscle strain of the entire 
spine.  

In June 1994 and December 1997, the veteran reportedly 
sustained additional injuries to her back and neck, when she 
was involved in motor vehicle accidents.  Treatment records 
from the Albany VAMC show that in June 1994, the diagnosis 
was slight muscle strain.  Records from the Virginia Beach 
General Hospital and Chesapeake General Hospital, which 
reflect treatment in December 1997 and July 1998, show that 
the diagnoses were muscle and back pain and neck strain.  

During treatment by J. M., D.C., from December 1997 through 
February 1998, radiographic studies reportedly showed nerve 
root irritation at C1-C2 and L5-S1.  Again, however, 
subsequent studies failed to support those conclusions.  For 
example, an MRI and X-rays of the cervical spine, performed 
by the VA in September 2001, were normal or revealed no 
significant abnormalities.  

In an effort to identify the nature and etiology of any 
symptoms referable to the veteran's neck and back, the 
veteran underwent a VA orthopedic examination in November 
2001.  X-rays of the thoracic spine revealed no evidence of a 
definite radiographic abnormality.  Those of the lumbar 
spine, revealed five non-rib bearing lumbar vertebral bodies, 
again without definite evidence of radiographic abnormality.  
Following the examination, which included a review of the 
veteran's claims file, the examiner concluded that the 
veteran had no specific abnormality or etiology involving her 
neck.  The examiner stated the veteran's neck pain was 
referred from her left shoulder pain.  He found that the low 
back pain was lumbar derangement; however, he found no 
evidence of a relationship to service.  Rather, the examiner 
stated that the veteran's back pain in service was related 
dehydration and that the low back pain after service was 
related to a June 1994 motor vehicle accident.  The examiner 
also found no continuation of the veteran's back pain in 
service or any relationship between the current complaints of 
back pain and any incident in service.  Finally, the examiner 
stated that there was no association between the low back 
pain and neck pain and shoulder pain.  

In November and December 2002, the veteran received physical 
therapy from the VA for complaints of back and neck pain.  
There was, however, no identifiable disability associated 
with her complaints.  In fact, X-rays of her entire spine, 
which were taken by the VA in August 2002, revealed no 
evidence of degenerative change, bone destruction, narrowing 
of the disc spaces, or subluxation.  

The veteran has had muscle and joint pain in the upper back 
and neck for several years.  Although she has had injuries in 
the neck area subsequent to service, her persistent pain is 
not attributable to these injuries.  The first reports of the 
veteran's pains in the upper back and neck date from at least 
as early as 1991, which was before the post-service injuries 
occurred.  Furthermore, physicians have not been able to 
establish a diagnosis that would link the pain to injuries 
incurred in the post-service accidents.  Because these pains 
have persisted from 1991 to the present, it is clear the 
disability is chronic, and testing over a period of several 
years has failed to establish a diagnosis to account for the 
pain.  Therefore, under the provisions of 38 C.F.R. § 3.317, 
the grant of service connection is warranted for the 
disability manifested by pain in the joints and muscles of 
the upper back and neck.

ORDER

Entitlement to service connection for a disability manifested 
by pain in the joints and muscles of the upper back and neck 
is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



